                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DRONE LABS, LLC,                                    Case No. 19-cv-01281-EMC
                                   8                       Plaintiff,
                                                                                             ORDER GRANTING DEFENDANT’S
                                   9                v.                                       MOTION TO DISMISS
                                  10     DEDRONE HOLDINGS, INC.,                             Docket No. 26
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Drone Labs, LLC has sued Defendant Dedrone Holdings, Inc. for patent

                                  15   infringement. On June 4, 2019, the Court held a hearing on Dedrone’s motion to dismiss the

                                  16   operative first amended complaint (“FAC”). This order memorializes the Court’s rulings made at

                                  17   the hearing.

                                  18          (1)        The motion to dismiss the claim for direct infringement is granted. However,

                                  19   Drone has leave to amend. The amendment should contain more specific allegations on “compass

                                  20   position” and the recalculation of the updated threat level based on the compass position.

                                  21          (2)        The motion to dismiss the claim for induced infringement is also granted with leave

                                  22   to amend. The claim as pled is inadequate because there are insufficient allegations of direct

                                  23   infringement. Drone, however, has adequately pled that Dedrone took active steps to encourage

                                  24   direct infringement. See, e.g., FAC ¶ 59 (for induced infringement, alleging that “Dedrone’s

                                  25   website is full of material demonstrating the success of the Accused Devices in order to attract

                                  26   customers and induce them to infringe”; “advertising an infringing use” is inducement); FAC ¶ 61

                                  27   (for induced infringement, alleging that, e.g., videos and manuals “provid[e] information on how

                                  28   to use the drone detection system that infringes”).
                                   1          (3)     The motion to dismiss the claim for contributory infringement is granted with leave

                                   2   to amend. The claim as pled is inadequate because there are insufficient allegations of direct

                                   3   infringement. But Drone has adequately pled that the accused product has no substantial

                                   4   noninfringing uses, especially as, this point in the proceedings, all reasonable inferences are to be

                                   5   made in Drone’s favor – i.e., if Dedrone was selling its product or components for a specific

                                   6   purpose covered by the ‘018 patent, then it is reasonable to infer that that was its primary purpose

                                   7   and there were no substantial non-infringing uses. See also Driessen v. Sony Music Entm't, No.

                                   8   2:09-cv-0140-CW, 2013 U.S. Dist. LEXIS 120309, at *7-8 (D. Utah Aug. 22, 2013) (“Where

                                   9   Plaintiffs have not undermined that allegation [of no substantial non-infringing uses] with

                                  10   allegations of other substantial non-infringing uses elsewhere in the Complaint, as in In re Bill of

                                  11   Lading, the court has no basis to find, as in In re Bill of Lading, that Plaintiffs have not alleged no

                                  12   substantial non-infringing uses sufficiently for the court to draw a plausible inference of
Northern District of California
 United States District Court




                                  13   contributory infringement.”).

                                  14          (4)     The claim for willful infringement is dismissed with leave to amend. The FAC

                                  15   does not contain any allegations to support willful infringement prior to the filing of the original

                                  16   complaint. To the extent Drone asserts willful infringement based on the filing of the original

                                  17   complaint, there are still insufficient allegations to support a claim of willful infringement because

                                  18   Drone must make factual allegations to support that there was an objectively high risk of

                                  19   infringement and that Dedrone knew of that objectively high risk. See LSI Corp. v. Funai Elec.

                                  20   Co., No. 15-cv-04307-EMC, 2015 U.S. Dist. LEXIS 164539, at *7-8 (N.D. Cal. Dec. 8, 2015).

                                  21          (5)     Drone has until July 5, 2019, to file an amended complaint.

                                  22          (6)     The Northern District’s ESI checklist, Model Stipulated Order re ESI (Patent

                                  23   Cases), and Model Protective Order for Litigation Involving Patents, Highly Sensitive

                                  24   Confidential Information and/or Trade Secrets (including the provisions on the prosecution bar

                                  25   and source code) are all adopted for this case. The parties shall promptly submit these three

                                  26   documents for the undersigned’s signature.

                                  27          (7)     The ESI checklist is intended to guide the parties’ discussions so that a meaningful

                                  28   meet and confer on discovery takes place. It is not meant to preclude discussion of other subjects
                                                                                          2
                                   1   or a more in-depth discussion of subjects identified on the checklist. A party that does not engage

                                   2   in a meaningful meet and confer risks being sanctioned. This discussion should help clarify

                                   3   preservation steps and inform future discovery.

                                   4          (8)     The parties shall engage in a process independent of discovery under which

                                   5   Dedrone will make available information, e.g., portions of the source code for the accused

                                   6   product(s), so that Drone can evaluate potential infringement or lack thereof. The parties shall

                                   7   meet within thirty (30) days.

                                   8          (9)     Other than initial disclosures and the meet and confer regarding the checklist,

                                   9   formal discovery is stayed until the next CMC.

                                  10          This order disposes of Docket No. 26.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: June 5, 2019

                                  15

                                  16                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  17                                                      United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
